IP RIGHTS TRANSFER AGREEMENT

 
 
INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT




concluded by and between




Octavian International Limited
Company No. 04185988
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom


hereinafter referred to as "Octavian"


and


Ziria Enterprises Ltd.
319, 28th October Street
Kanika Business Centre
2nd Floor
Limassol
Cyprus


hereinafter referred to as "Ziria"


and


Harmen Brenninkmeijer
born 23 January 1965
25 Ayias Zonis Str Suite 167
Limassol
Cyprus 3027


hereinafter referred to as "HB"




ON THE ONE HAND




and


Austrian Gaming Industries GmbH
FN 109445 z
Wiener Strasse 158
2352 Gumpoldskirchen
Austria


hereinafter referred to as "AGI"




ON THE OTHER HAND




as follows:
 

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT
 
Octavian, Ziria, HB and AGI (together the "Parties") mutually declare and agree
that:


1.
Octavian asserted to be the sole owner of all present and future local, foreign
or international patents, trade marks, service marks, trade names, design
rights, database rights, copyrights (including copyright in software), rights in
inventions and topography rights whether or not registered, including all
applications and rights to apply for registration (hereinafter referred to as
"IP Rights") in all products listed in Annex A (these products and any part
thereof hereinafter referred to as the "Products");



2.
Octavian asserted to be the owner of all IP Rights in and to hold ownership
title to all materials related to the Products (these materials and any part
thereof hereinafter referred to as the "Materials and this shall include
Software Materials") as far as necessary to perform those IP-Rights in the
Products;



 
3.
“Software Materials” means the Source and Object codes for (i) all current and
future modifications and updates to version 3.70 the Advanced Gaming Engine,
including version 4.00 and all and any subsequent versions. (ii) all software
embedded within the Products as are necessary to be delivered or deposited to
comply with this Agreement and (iii) any necessary software documentation to
perform the IP-Rights in the Products under this Agreement.



3.
they have entered into a second loan agreement dated the same date as this
Agreement (hereinafter referred to as the "Loan Agreement");



4.
when entering into the Loan Agreement, the Parties intended that all the IP
Rights of Octavian in the Products and Materials are transferred to AGI under
the Condition as set forth in Article 1 of this Intellectual Property Rights
Transfer Agreement (the "Agreement");



5.
the Parties now want to confirm this conditional full transfer of IP Rights in
the Products and Materials in writing.



NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


Article 1           Condition


The transfer of IP Rights in the Products and Materials pursuant to Article 2 of
this Agreement shall be conditional upon an Event of Default (as defined in the
Loan Agreement) having occurred (hereinafter referred to as the "Condition").


Article 2           Full Transfer of all Rights in the Products


The Parties hereby confirm and agree that all IP Rights and the ownership of
Octavian in the Products and Materials are transferred to AGI upon AGI giving
notice that (i) the Condition has been fulfilled; (ii) the IP Rights in the
Products and Materials will be fully transferred to AGI 5 Business Days after
receipt of the notice by Octavian (in accordance with the notice provisions of
this Agreement); and (iii) setting out the details required pursuant to Article
5 below (the "Transfer Notice").
 
2

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT


This transfer shall be without limitation with regard to content, duration and
area (territory), including possible extensions of the duration of copyright,
including the right to identify itself as producer of the Products and including
the right to possible new exploitation methods and rights, and – insofar as the
transfer of the full IP Rights in the Products and Materials under any
jurisdiction may not be possible – accordingly, with regard to content, duration
and area (territory) unlimited, exclusive, transferable and irrevocable rights
of use and/or rights to utilize the IP Rights in the Products and Materials are
granted to AGI. Therefore, AGI shall have acquired the exclusive unlimited right
in and/or right to utilize the IP Rights in the Products and Materials. Octavian
hereby irrevocably confirms that AGI is entitled without restrictions and
irrevocably to all the IP Rights in the Products. AGI is therefore in particular
exclusively entitled to the use of the IP Rights in the Products and Materials
by itself or any third party, true to original or processed by any existing or
future possible method, worldwide and without time limitations, for any purpose,
in particular to – irrespective of method and quantity – copy, distribute
copies, further develop and change, disseminate, lease, send, perform, make
available to the public and/or to transfer or grant these rights entirely or in
part to third parties and/or grant (sub-)licences.


The provision of this paragraph are subject only to any rights of use granted to
third parties by Octavian in the ordinary course of business (being distributing
and selling the Products and other gaming products to distributors to distribute
said Products or other gaming products and end users to use said Products and
other gaming products as end user, hereinafter “Octavian´s Business”.


AGI and Octavian acknowledge that AGI has the benefit of the First Transfer
Agreement (as defined in the Loan Agreement) in relation to the AGE 3.70 IP
Rights (as defined in the Loan Agreement)


There is no obligation of use by AGI but it is intended that AGI uses reasonable
efforts to exploit the IP Rights in the Products and Materials transferred to it
during the Protected Period pursuant to Article 5. AGI shall not be obliged to
affix any reference to the author of the Products.


Article 3           Transfer of Rights in the Products, Materials and Software
Materials


AGI, Octavian and NCC Escrow International Limited, acting as escrow agent
(the "Escrow Agent") entered into an escrow agreement on 30 October 2008 (the
"Escrow Agreement") and pursuant to the Escrow Agreement,   Octavian hereby
confirms to AGI that it shall place in escrow, the AGE Modifications (as defined
in the Loan Agreement) promptly upon the same being finalised.
 
3

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT


Upon dispatch of the Transfer Notice in accordance with Article 2, AGI shall be
entitled to immediately notify the Escrow Agent in writing that the Condition
has been fulfilled and notice has been given to Octavian that the IP Rights in
the Products and Materials, including Software Materials will be transferred on
the date set out in the Transfer Notice.


Upon receipt of such notice, the Escrow Agent shall hand over the Software
Materials to AGI without undue delay in order to transfer the Software Materials
to AGI.


Upon transfer of the IP Rights in the Products and the Materials, including
Software Materials to AGI, AGI shall be entitled to use the IP Rights in the
Materials including Software Materials as far as necessary to perform the
IP-Rights in the Products.


Article 4           Compensation for the Transfer of Rights and Materials


The transfer of the IP Rights in the Products and Materials hereunder shall
become valid upon fulfilment of the Condition and service on the Transfer Notice
in accordance with Article 2 and shall occur on the date set out in the Transfer
Notice. It serves as security for the full settlement of claims by AGI out of or
in connection with the Loan Agreement and this Agreement.


Octavian therefore has no claim for any compensation, regardless of the value of
the transferred rights today or in the future. Any right for rescission of this
Agreement or any claim for invalidation or avoidance or adjustment of this
Agreement including without limitation for reasons of error, change of
circumstances, frustration of contract or on the basis of leasio enormis
(Sec 934 ABGB) shall be excluded.


Article 5           Protected Period


This Article 5 shall apply in the event that the IP Rights in the Products and
Materials are transferred to AGI in accordance with Article 2 (other than where
such transfer occurs as a result of an Event of Default under clause 6.1.2 of
the Loan Agreement). In the Transfer Notice, AGI shall set out the amount of the
Loan (plus all accrued but unpaid interest thereon) which is outstanding in
accordance with the Loan Agreement at the date that the transfer occurs in
accordance with Article 2.


For a period of 12 months following the transfer of the IP Rights in the
Products and Materials pursuant to Article 2 (the "Protected Period"), it is
intended that AGI uses reasonable efforts to exploit the IP Rights in the
Products and Materials transferred to it provided always that for the Protected
Period, AGI shall not transfer, licence, assign, pledge or otherwise grant
rights to any person in respect of the IP Rights in the Products and Materials,
other than in the ordinary course of business, which, for the avoidance of doubt
and without limitation shall include. the right also within the Protection
Period for AGI to license the IP Rights in the Products and Materials on an End
User License level to be able to exploit the IP Rights in the Products and
Materials.
 
4

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT


If, at any time during the Protected Period,


 
1.
Octavian repays to AGI the amount of the Loan and accrued but unpaid interest
thereon along with any reasonable costs incurred by AGI in enforcing the terms
of the Loan Agreement or this Agreement including any moneys required to be paid
under the Escrow Agreement for the release of the Software Materials from
Escrow; or

 
2.
AGI receives from the exploitation of the IP Rights in the Products and
Materials an amount that is equal to the total of the Loan plus accrued but
unpaid interest thereon and any reasonable costs incurred by AGI in enforcing
the terms of the Loan Agreement or this Agreement including any moneys required
to be paid under the Escrow Agreement for the release of the Software Materials
from Escrow and any reasonable costs incurred by AGI in connection with such
exploitation,



AGI shall, within 5 Business Days of such event occurring, undertake all steps
required to transfer the IP Rights in the Products and Materials back to
Octavian and shall promptly pursue all registrations and other steps required to
complete such transfer.  Octavian shall reimburse AGI for all reasonable costs
incurred by AGI in completing the transfer to Octavian as contemplated by this
Article 5.


Nothing contained in this Article 5 shall, however, in any way limit or
prejudice the transfer of the IP Rights in the Products and of the Materials to
AGI hereunder.


Article 6           Representations and Warranties and Indemnification


Octavian represents, warrants and guarantees (§ 880a second case ABGB) that each
of the following are true, correct, complete and not misleading as of the date
hereof and acknowledges that AGI has entered into this Agreement and the Loan
Agreement in reliance of these representations, warranties and guarantees:


(i)
the Products have been created by Octavian‘s employees, and Octavian is the sole
and unrestricted owner of the exclusive rights in the Products;

(ii)
Octavian is the sole and unrestricted owner of all  the IP-Rights in the
Products and Materials;

(iii)
no third party is entitled to any IP Rights with regard to the Products and
Materials other than in the ordinary course of Octavian's Business or as
approved in writing by AGI, provided that Octavian is not limited in its
disposition regarding these rights by any grant of such rights of use in the
ordinary course of Octavian´s Business to third parties;

(iv)
Octavian is authorized to transfer the IP Rights in the Products and Materials
without any approval of any third party and without any limitation (other than
in respect of licenses or similar rights of use granted in the ordinary course
of Octavian's Business provided that Octavian is not limited in its disposition
of such IP-Rights.;

(v)
all persons that are considered as authors of the Products have explicitly
waived their rights to be named as authors of the Products.

 
5

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT
 
The representations, warranties and guarantees set forth under (i) through (v)
above shall be deemed to be repeated on and as of each date on which a payment
is due to be made by Octavian under the Loan Agreement.


AGI and Octavian acknowledge that AGI has the benefit of the First Transfer
Agreement (as defined in the Loan Agreement) in relation to the AGE 3.70 IP
Rights (as defined in the Loan Agreement).
 
Octavian shall indemnify and hold AGI harmless from and against any damages,
liabilities, losses, penalties, expenses, assessments or judgements of any
nature whatsoever (including, without limitation, attorney's fees and expenses,
consultant's and investigator's fees and expenses, and other costs and expenses
incident to any suit, action or proceeding), suffered or incurred, directly or
indirectly, by AGI as a result of, arising out of or relating to (A) any breach
of any representation, warranty or guarantee made by Octavian under or pursuant
to this Agreement; or (B) any violation, contravention or breach of any
covenant, agreement or obligation of Octavian under or pursuant to this
Agreement.


Article 7           Covenants of Octavian, HB and Ziria


Octavian undertakes that it shall not, from the date of this Agreement until
repayment of the Loan (and all interest accrued thereon) in full in accordance
with the terms of the Loan Agreement:


(i)
assign ownership of any of the IP Rights in the Products or Materials to any
person other than AGI;

(ii)
grant any licence or sub-licence of any IP Rights in the Products or Materials
to any person other than in the ordinary course of Octavian's Business or with
the prior written consent of AGI; or

(iii)
create or permit to subsist any Encumbrance (as defined in the Loan Agreement)
over the IP Rights in the Products or Materials other than pursuant to this
Agreement and the Loan Agreement or otherwise to AGI (including any rights under
the First Transfer Agreement (as defined in the Loan Agreement)).



Ziria and HB hereby confirm and guarantee (§ 880a second case ABGB) that, as at
the date of this Agreement, Octavian owns all the IP-Rights in the Products and
Materials as set out in paragraphs 1 and 2 and concerning the compliance with
and the fulfilment of Octavian´s obligations out or in connection with this
Agreement Ziria and HB must use their best reasonable endeavours that Octavian
fulfils its obligations under this Agreement.
 
6

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT
 
Article 8           Governing Law and Dispute Resolution


This Agreement shall be governed by and construed in accordance with Austrian
law, with the exception of (i) the UN Sales Convention and (ii) the conflict of
law rules of Austrian private international law.
 
Any and all disputes arising out of or in connection with this Agreement,
including, without limitation, a dispute as to the conclusion, validity or
existence of this Agreement, shall be finally and exclusively resolved and
settled under the Rules of Arbitration and Conciliation of the International
Arbitral Centre of the Economic Chamber Austria in Vienna, Austria, as amended
from time to time (the "Vienna Rules"), by 3 (three) arbitrators appointed in
accordance with these rules. The language of the arbitration shall be English.
The seat of the arbitration shall be Munich. Any award and/or final decision of
the arbitrators shall include a decision on costs, including, without
limitation, fees of counsel. Each of the Parties agrees not to resist the
enforcement of any arbitration award obtained in connection with this Agreement
other than as expressly permitted by the 1958 New York Convention on the
Recognition and Enforcement of Foreign Arbitration Awards.
 
Notwithstanding the foregoing, the Parties agree that, in addition to any and
all other remedies that may be available under this Agreement, each Party shall
be entitled to request injunctive relief or to initiate injunction proceedings
at the (ordinary) courts of competent jurisdiction.
 
Article 9           Final Provisions


Each of the Parties shall from time to time execute such documents and perform
such acts and things as any Party may reasonably require to give any Party the
full benefit of this Agreement.


This Agreement shall be drawn up in English and the English language shall
therefore be the governing language. Any translations are for convenience only
and shall thus not be authorative for the interpretation of this Agreement.


This Agreement is executed in 2 (two) counterparts, one for Octavian and one for
AGI, each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


This Agreement constitutes the entire agreement and understanding of the Parties
relating to the subject matter hereof and supersedes all prior agreements and
understandings, whether oral or written, relating to the subject matter hereof.
Any amendments and modifications shall be valid only if agreed upon in writing
and signed by the Parties hereto; this formal requirement may only be waived in
writing. For the avoidance of doubt the Parties to this Agreement acknowledge
that the relevant provisions with regards to the AGE 3.70 IP as provided for in
the Loan Agreement together with the First Transfer Agreement (as referred to
the Loan Agreement) respectively be taken into consideration and apply as the
case may be.
 
7

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT


This Agreement shall be binding upon, and inure to the benefit of, the Parties
and their respective successors and permitted assigns. This Agreement may not be
assigned by Octavian or Ziria without the prior written consent of AGI or by AGI
without the prior written consent of Octavian.


All Exhibits to this Agreement are an integral part of this Agreement. All
Exhibits to this Agreement and all information disclosed therein is (are) true,
accurate and complete and not misleading. All references in this Agreement to an
Exhibit shall be deemed to be references to a clause of this Agreement unless
the context otherwise requires.


Clause and subsection headings of this Agreement are for ease of reference only
and do not affect the substance, meaning or interpretation of any provision
hereof. Words denoting the singular include the plural and vice versa, words
denoting any one gender include both genders. All references to legal provisions
shall include references to any statutory modification or re-enactment thereof,
whether before or after the Signing.


The Parties to this Agreement have participated jointly in the negotiation and
drafting of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all Parties hereto, and no presumption or burden of proof shall arise
favouring or disfavouring any Party by virtue of the authorship of any provision
of this Agreement.


The failure of any Party to enforce or to exercise, at any time or for any
period of time any term of or any right or remedy arising pursuant to or under
this Agreement shall not constitute, and shall not be construed as, a waiver of
such term or right or remedy and shall in no way affect that Party's right to
enforce or exercise it later, provided that such right is not time barred,
expired or precluded. Any waiver to this effect must be explicitly in writing.


If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part, such provision or part shall to that extent
be deemed not to form a part of this Agreement but the legality, validity or
enforceability of the remainder of this Agreement shall not be affected. The
illegal, invalid or unenforceable provision, in whole or in part, shall be
replaced by such valid and enforceable provision which corresponds to the
original intention and purpose of the illegal, invalid or unenforceable
provision.
 
8

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT


Any notice(s) required or permitted in connection with this Agreement or by law
(each a "Notice") shall be given in writing by an authorized representative of
the relevant Party and shall be delivered by hand, sent to the recipient by
certified or registered mail or by international courier service (such as DHL,
UPS or the like), or facsimile transmission (with the original to follow within
5 Business Days) to the address set forth below or an address to be provided by
the relevant Party in writing and by certified or registered mail, postage
prepaid, with reference to this Article 8 to the other Party. Any Notice shall
be effective upon receipt and shall be deemed to have been received:
 
 
§
at the time of delivery, if delivered by hand, registered or certified mail or
courier;

 
§
at the time of transmission in legible form, if delivered by fax.



If to Octavian:
Octavian International Limited
Legal Department
Attn: Robert Jones
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom
Fax: +44 (0) 1483 543 540


If to AGI:
Austrian Gaming Industries GmbH
c/o AGI Hungária Kft.
Mrs. Ildikó Dachauer
Attn: Peter Stein
Fö utca 186
9352 Veszkény
Hungary
Fax: +36 96 575 006


The Parties agree that notwithstanding any other provisions of this Agreement
Agreements, any communication to be made under or in connection with this
Agreement shall be made to an address outside the Republic of Austria. The
foregoing sentence applies to any communication under or in connection made by
fax, electronic message, including in particular emails or attachments thereto,
or in any other written form relevant for purposes of the Austrian Stamp Duty
Act (GebG). In particular, no such communication shall be sent, read, brought,
transferred, saved or kept within the Republic of Austria at any time.
 
4th
, this
 August
. 2009

 
For and on behalf of Octavian International Limited




/s/Harmen Brenninkmeijer
Harmen Brenninkmeijer, born 23 January 1965

 
9

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT
 
For and on behalf of Ziria Enterprises Ltd.




/s/Harmen Brenninkmeijer
Harmen Brenninkmeijer, born 23 January 1965





For and on behalf of Harmen Brenninkmeijer






/s/Harmen Brenninkmeijer
 





For and on behalf of Austrian Gaming Industries GmbH






/s/Zane Mersich
 
 
Zane Mersich 03-09-1972
 
[● Name], born [● date]

 
10

--------------------------------------------------------------------------------

IP RIGHTS TRANSFER AGREEMENT


ANNEX A
 
All current and future modifications and updates to version 3.70 the Advanced
Gaming Engine (but not to include version 3.70 which is the subject to the First
Transfer Agreement as defined in the Loan Agreement) including version 4.00 and
all and any subsequent versions.
 
 

--------------------------------------------------------------------------------

